

	

		II

		109th CONGRESS

		1st Session

		S. 323

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2005

			Mr. Talent introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the Secretary of the Interior to study the

		  suitability and feasibility of designating the French Colonial Heritage Area in

		  the State of Missouri as a unit of the National Park System, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 French Colonial Heritage National

			 Historic Site Study Act of 2005.

		2.FindingsCongress finds that—

			(1)the French

			 Colonial Heritage Area has great historical significance as the home of two of

			 the five poteaux-en-terre (post in the ground) vertical log French homes

			 remaining in North America, dating from circa 1800, in addition to several

			 other important historical artifacts;

			(2)the area is

			 located within the Ste. Genevieve National Historic District, and is adjacent

			 to related historic properties including the third North American

			 poteaux-en-terre home, the Le Grand Champ (common field used by

			 French settlers), historic downtown Ste. Genevieve, and a pre-historic Native

			 American village still evidenced by several ceremonial mounds;

			(3)the Area contains

			 some of the only existing examples of a French Colonial Period settlement,

			 which was characterized by contact that emphasized integration with the local

			 culture;

			(4)local state

			 agencies and organizations have undertaken significant efforts to preserve the

			 historic architecture of Ste. Genevieve and convert it to educational

			 facilities devoted to the history of the early French experience in the New

			 World; and

			(5)no current

			 National Park System unit has comparable historic features providing the

			 cultural backdrop required to adequately interpret the story of the early

			 French in the New World.

			3.DefinitionsIn this Act:

			(1)AreaThe

			 term Area means the French Colonial Heritage Area, which includes

			 the Bequette-Ribault, St. Gemme-Amoureaux, and Wilhauk homes, and the related

			 and supporting historical assets located in Ste. Genevieve County,

			 Missouri.

			(2)SecretaryThe

			 term Secretary means the Secretary of the Interior, acting through

			 the Director of the National Park Service.

			4.Study

			(a)In

			 generalNot later than 3 years after the date on which funds are

			 made available to carry out this Act, the Secretary shall, in consultation with

			 the State of Missouri—

				(1)complete a study

			 on the suitability and feasibility of designating the Area as a unit of the

			 National Park System; and

				(2)submit to the

			 Committee on Resources of the House of Representatives and the Committee on

			 Energy and Natural Resources of the Senate a report describing the findings of

			 the study.

				(b)ContentsThe

			 study under subsection (a) shall be conducted in accordance with

			 Public Law

			 91–383 (16 U.S.C. 1a–1 et seq.).

			5.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out this

			 Act.

		

